Exhibit 10.2

AXIS CAPITAL HOLDINGS LIMITED 2007

LONG-TERM EQUITY COMPENSATION PLAN

As Amended and Restated May 2009

SECTION 1. Purpose. The purpose of this AXIS Capital Holdings Limited
2007 Long-Term Equity Compensation Plan is to promote the interests of AXIS
Capital Holdings Limited, a company organized and existing under Bermuda law,
and its stockholders by (a) attracting and retaining exceptional directors,
officers, employees and consultants (including prospective directors, officers,
employees and consultants) of the Company (as defined below) and its Affiliates
(as defined below) and (b) enabling such individuals to participate in the
long-term growth and financial success of the Company.

SECTION 2. Definitions. As used herein, the following terms shall have the
meanings set forth below:

“Affiliate” means (a) any entity that, directly or indirectly, is controlled by,
controls or is under common control with, the Company and (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee.

“Award” means any award that is permitted under Section 6 and granted under the
Plan.

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not, require execution or
acknowledgment by a Participant.

“Board” means the Board of Directors of the Company.

“Change of Control” shall (a) have the meaning set forth in an Award Agreement
or (b) if there is no definition set forth in an Award Agreement, will be deemed
to have occurred as of the first day any of the following events occurs:

(i) Any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate,
or (D) any acquisition by any entity pursuant to a transaction which complies
with clauses (A), (B) and (C) of paragraph (iii) below;

(ii) Individuals who, as of the Effective Date, constitute the Board
(hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided however, that any
individual becoming a director subsequent to the date herein whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent

 

1



--------------------------------------------------------------------------------

Board, excluding any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Company
and another Person, including, for this purpose, a transaction as a result of
which another Person owns the Company or all or substantially all of the
Company’s assets, either directly or through one or more subsidiaries (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent management personnel) of the Person resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Company or all or substantially all of the Company’s assets, either directly or
through one or more subsidiaries, in substantially the same proportions as their
ownership of the Outstanding Company Voting Securities immediately prior to such
Business Combination; (B) no Person (excluding any Person resulting from such
Business Combination, or that, as a result of such Business Combination, owns
the Company or all or substantially all of the Company’s assets, either directly
or through one or more subsidiaries, or any employee benefit plan (or related
trust) of the foregoing) beneficially owns, directly or indirectly, 50% or more
of the then outstanding shares of common stock or the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or equivalent management personnel) of the Person
resulting from such Business Combination or that, as a result of such Business
Combination, owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries, except to the
extent that such ownership existed with respect to the Company prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors (or equivalent management personnel) of the Person resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Company or all or substantially all of the Company’s assets, either directly or
through one or more subsidiaries, were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the board,
pursuant to which such Business Combination is effected or approved; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the Company’s assets.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.

 

2



--------------------------------------------------------------------------------

“Company” means AXIS Capital Holdings Limited and any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of AXIS Capital Holdings Limited.

“Disability” shall have the meaning ascribed to such term in the employee health
care plan maintained by the Company, or if no such plan exists, at the
discretion of the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.

“Exercise Price” means (a) in the case of Options, the price specified in the
applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

“Fair Market Value” means (a) with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee and (b) with respect
to the Shares, as of any date, (i) the closing per share sales price of the
Shares (A) as reported by the NYSE for such date or (B) if the Shares are listed
on any other national stock exchange, as reported on the stock exchange
composite tape for securities traded on such stock exchange for such date or,
with respect to each of clauses (A) and (B), if there were no sales on such
date, on the closest preceding date on which there were sales of Shares or
(ii) in the event there shall be no public market for the Shares on such date,
the fair market value of the Shares as determined in good faith by the
Committee.

“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) and (b) is intended to qualify for
special Federal income tax treatment pursuant to Sections 421 and 422 of the
Code, as now constituted or subsequently amended, or pursuant to a successor
provision of the Code, and which is so designated in the applicable Award
Agreement.

“IRS” means the Internal Revenue Service or any successor thereto and includes
the staff thereof.

“NYSE” means the New York Stock Exchange or any successor thereto.

“Non-Employee Director” means a member of the Board who is neither (a) an
employee of the Company nor (b) an employee of any Affiliate.

“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) and (b) is not an Incentive Stock Option.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.

“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or its
Affiliates who is eligible for an Award under Section 5 and who is selected by
the Committee to receive an Award under the Plan or who receives a Substitute
Award pursuant to Section 4(c).

 

3



--------------------------------------------------------------------------------

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing a Performance Goal for a Performance Period
with respect to any Performance Unit under the Plan.

“Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Unit.

“Performance Unit” means an Award under Section 6(e) that has a value set by the
Committee (or that is determined by reference to a valuation formula specified
by the Committee or the Fair Market Value of Shares), which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including without limitation, cash or Shares, or any combination thereof, upon
achievement of such Performance Goals during the relevant Performance Period as
the Committee shall establish at the time of such Award or thereafter.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Plan” means this AXIS Capital Holdings Limited 2007 Long-Term Equity
Compensation Plan, as in effect from time to time.

“Restricted Share” means a Share delivered under the Plan that is subject to
certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

“Retirement” shall (a) have the meaning set forth in an Award Agreement or
(b) if there is no definition set forth in an Award Agreement, means:

(i) for an employee, such employee’s termination of employment with the Company
and its Affiliates but only if either (A) such termination shall have occurred
on or after the date on which he or she shall have attained age 60 and prior to
such termination such employee shall have completed 5 years of continuous
employment with the Company and its Affiliates or (B) the Committee by
affirmative action determines such termination shall constitute a Retirement for
purposes of the Plan; and

(ii) for a director, such director’s termination of service with the Company and
its Affiliates but only if either (A) such termination shall have occurred on or
after the date on which he or she shall have attained age 60 and prior to such
termination such director shall have completed 5 years of continuous employment
with the Company and its Affiliates or (B) the Board by affirmative action
determines such termination shall constitute a Retirement for purposes of the
Plan.

Consultants shall not be eligible for Retirement hereunder.

“RSU” means a restricted stock unit Award that is designated as such in the
applicable Award Agreement and that represents an unfunded and unsecured promise
to deliver Shares, cash, other securities, other Awards or other property in
accordance with the terms of the applicable Award Agreement.

 

4



--------------------------------------------------------------------------------

“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.

“SAR” means a stock appreciation right Award that represents an unfunded and
unsecured promise to deliver Shares, cash, other securities, other Awards or
other property equal in value to the excess, if any, of the Fair Market Value
per Share over the Exercise Price per Share of the SAR, subject to the terms of
the applicable Award Agreement.

“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.

“Shares” means shares of common stock of the Company, par value $0.0125 per
share, or such other securities of the Company (a) into which such shares shall
be changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (b) as may be
determined by the Committee pursuant to Section 4(b).

“Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.

“Substitute Awards” shall have the meaning specified in Section 4(c).

SECTION 3. Administration. (a) Composition of Committee. The Plan shall be
administered by the Committee, which shall be composed of one or more directors,
as determined by the Board; provided that, to the extent necessary to comply
with the rules of the NYSE and Rule 16b-3 and any other applicable laws or
rules, the Committee shall be composed of two or more directors, all of whom
shall be Non-Employee Directors and all of whom shall (i) meet the independence
requirements of the NYSE and (ii) qualify as “Non-Employee Directors” under
Rule 16b-3.

(b) Authority of Committee. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have sole and plenary authority to
administer the Plan, including, but not limited to, the authority to
(i) designate Participants, (ii) determine the type or types of Awards to be
granted to a Participant, (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with, Awards, (iv) determine the terms and conditions of any
Awards, (v) determine the vesting schedules of Awards and, if certain
performance criteria must be attained in order for an Award to vest or be
settled or paid, establish such performance criteria and certify whether, and to
what extent, such performance criteria have been attained, (vi) determine
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards or other property, or
canceled, forfeited or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended, (vii) determine
whether, to what extent and under what circumstances cash, Shares, other
securities, other Awards, other property and other amounts payable with respect
to an Award shall be deferred either automatically or at the election of the
holder thereof or of the Committee, (viii) interpret, administer, reconcile any
inconsistency in, correct any default

 

5



--------------------------------------------------------------------------------

in and supply any omission in, the Plan and any instrument or agreement relating
to, or Award made under, the Plan, (ix) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan, (x) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards, (xi) amend
an outstanding Award or grant a replacement Award for an Award previously
granted under the Plan if, in its sole discretion, the Committee determines that
(A) the tax consequences of such Award to the Company or the Participant differ
from those consequences that were expected to occur on the date the Award was
granted or (B) clarifications or interpretations of, or changes to, tax law or
regulations permit Awards to be granted that have more favorable tax
consequences than initially anticipated and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

(c) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole and plenary discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all persons, including the Company, any Affiliate, any Participant,
any holder or beneficiary of any Award and any stockholder.

(d) Indemnification. No member of the Board, the Committee or any employee of
the Company (each such person, a “Covered Person”) shall be liable for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Covered Person shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement and (ii) any and all
amounts paid by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s Memorandum
of Association or Bye-Laws. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under the Company’s Memorandum of Association or Bye-Laws, as a matter
of law, or otherwise, or any other power that the Company may have to indemnify
such persons or hold them harmless.

(e) Delegation of Authority to Senior Officers. The Committee may delegate, on
such terms and conditions as it determines in its sole and plenary discretion,
to one or

 

6



--------------------------------------------------------------------------------

more senior officers of the Company the authority to make grants of Awards to
officers (other than officers subject to Section 16 of the Exchange Act),
employees and consultants of the Company and its Affiliates (including any
prospective officer, employee or consultant) and all necessary and appropriate
decisions and determinations with respect thereto; provided, however, that the
cash settlement of Awards may only be permitted with the express written consent
of the Committee.

(f) Awards to Non-Employee Directors. Notwithstanding anything to the contrary
contained herein, the Compensation Committee may, in its sole and plenary
discretion, at any time and from time to time, grant Awards to Non-Employee
Directors.

SECTION 4. Shares Available for Awards. (a) Shares Available. Subject to
adjustment as provided in Section 4(b), the aggregate number of Shares that may
be delivered pursuant to Awards granted under the Plan shall be 9,000,000. The
maximum number of Shares that may be delivered pursuant to Incentive Stock
Options granted under the Plan shall be 9,000,000 (“Plan Shares”). If, after the
effective date of the Plan, any Award granted under the Plan is forfeited, or
otherwise expires, terminates or is canceled without the delivery of Shares,
then the Shares covered by such forfeited, expired, terminated or canceled Award
shall again become available to be delivered pursuant to Awards under the Plan.
If Shares issued upon exercise, vesting or settlement of an Award, or Shares
owned by a Participant (which are not subject to any pledge or other security
interest), are surrendered or tendered to the Company in payment of the Exercise
Price of an Award or any taxes required to be withheld in respect of an Award,
in each case, in accordance with the terms and conditions of the Plan and any
applicable Award Agreement, such surrendered or tendered Shares shall again
become available to be delivered pursuant to Awards under the Plan; provided,
however, that in no event shall such Shares increase the number of Shares that
may be delivered pursuant to Incentive Stock Options granted under the Plan.
Notwithstanding any provision of the Plan to the contrary, the aggregate number
of Shares subject to Awards (i) granted in the form of “other equity-based or
equity-related Awards” pursuant to Section 6(a)(vi) and (ii) with respect to
which restrictions may be waived or lapsed pursuant to Section 7(b), other than
in connection with a Change of Control or in the case of the death, Disability
or Retirement of a Participant, shall not exceed 10% of the Plan Shares.

(b) Adjustments for Changes in Capitalization and Similar Events. (i) In the
event of any extraordinary dividend or other extraordinary distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, split-up or spin-off, the
Committee shall, in order to preserve the value of the Award and in the manner
determined by the Committee, adjust any or all of (A) the number of Shares or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted, including (1) the
aggregate number of Shares that may be delivered pursuant to Awards granted
under the Plan (including pursuant to Incentive Stock Options), as provided in
Section 4(a) and (2) the maximum number of Shares or other securities of the
Company (or number and kind of other securities or property) with respect to
which Awards may be granted to any Participant in any fiscal year of the Company
and (B) the terms of any outstanding Award, including (1) the number of Shares
or other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards or to which outstanding Awards relate
and (2) the Exercise Price, if applicable, with respect to any Award.

 

7



--------------------------------------------------------------------------------

(ii) In the event that the Committee determines that any reorganization, merger,
consolidation, combination, repurchase or exchange of Shares or other securities
of the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee in its
discretion to be appropriate or desirable, then the Committee may (A) in such
manner as it may deem equitable or desirable, adjust any or all of (1) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, including
(X) the aggregate number of Shares that may be delivered pursuant to Awards
granted under the Plan, as provided in Section 4(a) and (Y) the maximum number
of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted to any
Participant in any fiscal year of the Company and (2) the terms of any
outstanding Award, including (X) the number of Shares or other securities of the
Company (or number and kind of other securities or property) subject to
outstanding Awards or to which outstanding Awards relate and (Y) the Exercise
Price, if applicable, with respect to any Award, (B) if deemed appropriate or
desirable by the Committee, make provision for a cash payment to the holder of
an outstanding Award in consideration for the cancellation of such Award,
including, in the case of an outstanding Option or SAR, a cash payment to the
holder of such Option or SAR in consideration for the cancellation of such
Option or SAR in an amount equal to the excess, if any, of the Fair Market Value
(as of a date specified by the Committee) of the Shares subject to such Option
or SAR over the aggregate Exercise Price of such Option or SAR and (C) if deemed
appropriate or desirable by the Committee, cancel and terminate any Option or
SAR having a per Share Exercise Price equal to, or in excess of, the Fair Market
Value of a Share subject to such Option or SAR without any payment or
consideration therefor.

(c) Substitute Awards. Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (such Awards, “Substitute Awards”). The number of
Shares underlying any Substitute Awards shall be counted against the aggregate
number of Shares available for Awards under the Plan; provided, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines shall not be counted against the aggregate number
of Shares available for Awards under the Plan; provided further, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding stock options intended to qualify for special tax
treatment under Sections 421 and 422 of the Code that were previously granted by
an entity that is acquired by the Company or any of its Affiliates or with which
the Company or any of its Affiliates combines shall be counted against the
aggregate number of Shares available for Incentive Stock Options under the Plan.
Notwithstanding anything in this Section 4(c) to the contrary, Substitute Awards
shall not be granted to the extent that such grant would result

 

8



--------------------------------------------------------------------------------

in an assumption of, or substitution for, an outstanding Option or SAR
previously granted by the Company or any of its Affiliates, that would have the
effect of reducing the Exercise Price of such outstanding Option or SAR.

(d) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.

SECTION 5. Eligibility. Any director, officer, employee or consultant (including
any prospective director, officer, employee or consultant) of the Company or any
of its Affiliates shall be eligible to be designated a Participant.

SECTION 6. Awards. (a) Types of Awards. Awards may be made under the Plan in the
form of (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs,
(v) Performance Units and (vi) other equity-based or equity-related Awards that
the Committee determines are consistent with the purpose of the Plan and the
interests of the Company. Awards may be granted in tandem with other Awards. No
Incentive Stock Option (other than an Incentive Stock Option that may be assumed
or issued by the Company in connection with a transaction to which
Section 424(a) of the Code applies) may be granted to a person who is ineligible
to receive an Incentive Stock Option under the Code.

(b) Options. (i) Grant. Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine the Participants to whom
Options shall be granted, the number of Shares to be covered by each Option,
whether the Option will be an Incentive Stock Option or a Nonqualified Stock
Option and the conditions and limitations applicable to the vesting and exercise
of the Option. In the case of Incentive Stock Options, the terms and conditions
of such grants shall be subject to and comply with such rules as may be
prescribed by Section 422 of the Code and any regulations related thereto, as
may be amended from time to time. All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. If an Option
is intended to be an Incentive Stock Option, and if for any reason such Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option (or portion thereof) shall
be regarded as a Nonqualified Stock Option appropriately granted under the Plan;
provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to Nonqualified Stock Options.

(ii) Exercise Price. The Exercise Price of each Share covered by an Option shall
be not less than 100% of the Fair Market Value of such Share (determined as of
the date the Option is granted); provided, however, that in the case of an
Incentive Stock Option granted to an employee who, at the time of the grant of
such Option, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Affiliate, the per Share Exercise Price
shall be no less than 110% of the Fair Market Value per Share on the date of the
grant.

(iii) Vesting and Exercise. Each Option shall be vested and exercisable at such
times, in such manner and subject to such terms and conditions as the Committee
may, in its sole and plenary discretion, specify in the applicable Award
Agreement or thereafter.

 

9



--------------------------------------------------------------------------------

Except as otherwise specified by the Committee in the applicable Award
Agreement, an Option may only be exercised to the extent that it has already
vested at the time of exercise. Except as otherwise specified by the Committee
in the Award Agreement, Options shall become vested and exercisable with respect
to one-third of the Shares subject to such Options on each of the first three
anniversaries of the date of grant. An Option shall be deemed to be exercised
when written or electronic notice of such exercise has been given to the Company
in accordance with the terms of the Award by the person entitled to exercise the
Award and full payment pursuant to Section 6(b)(iv) for the Shares with respect
to which the Award is exercised has been received by the Company. Exercise of an
Option in any manner shall result in a decrease in the number of Shares that
thereafter may be available for sale under the Option and, except as expressly
set forth in Section 4(c), in the number of Shares that may be available for
purposes of the Plan, by the number of Shares as to which the Option is
exercised. The Committee may impose such conditions with respect to the exercise
of Options, including, without limitation, any conditions relating to the
application of Federal or state securities laws, as it may deem necessary or
advisable.

(iv) Payment. (A) No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Exercise Price therefor is
received by the Company, and the Participant has paid to the Company an amount
equal to any Federal, state, local and foreign income and employment taxes
required to be withheld. Such payments may be made in cash (or its equivalent)
or, in the Committee’s sole and plenary discretion, any other manner, including
(1) by exchanging Shares owned by the Participant (which are not the subject of
any pledge or other security interest) or (2) if there shall be a public market
for the Shares at such time, subject to such rules as may be established by the
Committee, through delivery of irrevocable instructions to a broker to sell the
Shares otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the aggregate Exercise Price, or by a
combination of the foregoing; provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is at least equal to such aggregate
Exercise Price and the amount of any Federal, state, local or foreign income or
employment taxes required to be withheld.

(B) Wherever in the Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

(v) Expiration. Each Option shall expire at the time or times, and on the other
terms and conditions, set forth in the applicable Award Agreement, except that
no Option may be exercisable after the tenth anniversary of the date the Option
is granted.

(c) SARs. (i) Grant. Subject to the provisions of the Plan, the Committee shall
have sole and plenary authority to determine the Participants to whom SARs shall
be granted, the number of Shares to be covered by each SAR, the Exercise Price
thereof and

 

10



--------------------------------------------------------------------------------

the conditions and limitations applicable to the exercise thereof. SARs may be
granted in tandem with another Award, in addition to another Award or
freestanding and unrelated to another Award. SARs granted in tandem with, or in
addition to, an Award may be granted either at the same time as the Award or at
a later time.

(ii) Exercise Price. The Exercise Price of each Share covered by a SAR shall be
not less than 100% of the Fair Market Value of such Share (determined as of the
date the SAR is granted).

(iii) Exercise. A SAR shall entitle the Participant to receive an amount equal
to the excess, if any, of the Fair Market Value of a Share on the date of
exercise of the SAR over the Exercise Price thereof. The Committee shall
determine, in its sole and plenary discretion, whether a SAR shall be settled in
cash, Shares, other securities, other Awards, other property or a combination of
any of the foregoing.

(iv) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a SAR, the vesting criteria, term, methods of exercise, methods and form of
settlement and any other terms and conditions of any SAR. Any such determination
by the Committee may be changed by the Committee from time to time and may
govern the exercise of SARs granted or exercised thereafter. The Committee may
impose such conditions or restrictions on the exercise of any SAR as it shall
deem appropriate or desirable.

(v) Expiration. Each SAR shall expire at the time or times, and on the other
terms and conditions, set forth in the applicable Award Agreement, except that
no SAR may be exercisable after the tenth anniversary of the date the SAR is
granted.

(d) Restricted Shares and RSUs. (i) Grant. Subject to the provisions of the
Plan, the Committee shall have sole and plenary authority to determine the
Participants to whom Restricted Shares and RSUs shall be granted, the number of
Restricted Shares and RSUs to be granted to each Participant, the duration of
the period during which, and the conditions, if any, under which, the Restricted
Shares and RSUs may vest or may be forfeited to the Company (the “Period of
Restriction”) and the other terms and conditions of such Awards. Subject to
Section 3, no grant of Restricted Shares or RSUs shall become vested with
respect to all the Restricted Shares or RSUs subject to such grant over a period
that is shorter than three years after the date of grant; provided that
Restricted Shares or RSUs that are subject to performance-based vesting
criteria, may become vested with respect to all the Restricted Shares or RSUs
covered by the applicable grant over a period that is not shorter than one year
after the date of grant.

(ii) Transfer Restrictions. Restricted Shares and RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered except as provided in the
Plan or as may be provided in the applicable Award Agreement; provided, however,
that prior to vesting, Restricted Shares and RSUs may not be transferred.
Certificates issued in respect of Restricted Shares shall be registered in the
name of the Participant and deposited by such Participant, together with a stock
power endorsed in blank, with the Company or such other custodian as may be
designated by the Committee or the Company, and shall be held by the Company or
other custodian, as applicable, until such time as the restrictions applicable
to such Restricted Shares lapse. Upon the lapse of the restrictions applicable
to such Restricted Shares, the Company or other custodian, as applicable, shall
deliver such certificates to the Participant or the Participant’s legal
representative.

 

11



--------------------------------------------------------------------------------

(iii) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to
one Share or shall have a value equal to the Fair Market Value of one Share.
RSUs shall be paid in cash, Shares, other securities, other Awards or other
property, as determined in the sole and plenary discretion of the Committee,
upon the lapse of restrictions applicable thereto, or otherwise in accordance
with the applicable Award Agreement.

(iv) Dividends and Other Distributions. During the Period of Restriction,
Participants holding Restricted Shares or RSUs granted hereunder may, as
determined by the Committee or specified in the applicable Award Agreement, be
paid or credited with (A) regular dividends paid with respect to the Shares
underlying the Restricted Shares while they are so held or (B) regular dividends
paid with respect to the number of Shares equivalent to the number of RSUs while
they are so held. Such dividends may, as determined by the Committee or
specified in the applicable Award Agreement, be credited with interest from the
date of the dividends through the date of payment. The Committee may also apply
any restrictions to the dividends that the Committee deems appropriate and as
are set forth in the Award Agreement.

(e) Performance Units. (i) Grant. Subject to the provisions of the Plan, the
Committee shall have sole and plenary authority to determine the Participants to
whom Performance Units shall be granted and the terms and conditions thereof.

(ii) Value of Performance Units. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. The Committee
shall set Performance Goals in its discretion which, depending on the extent to
which they are met during a Performance Period, will determine the number and
value of Performance Units that will be paid out to the Participant.

(iii) Earning of Performance Units. Subject to the provisions of the Plan, after
the applicable Performance Period has ended, the holder of Performance Units
shall be entitled to receive a payout of the number and value of Performance
Units earned by the Participant over the Performance Period, to be determined by
the Committee, in its sole and plenary discretion, as a function of the extent
to which the corresponding Performance Goals have been achieved.

(iv) Form and Timing of Payment of Performance Units. Subject to the provisions
of the Plan, the Committee, in its sole and plenary discretion, may pay earned
Performance Units in the form of cash or in Shares (or in a combination thereof)
that has an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable Performance Period. Such Shares
may be granted subject to any restrictions in the applicable Award Agreement
deemed appropriate by the Committee. The determination of the Committee with
respect to the form and timing of payout of such Awards shall be set forth in
the applicable Award Agreement.

(f) Other Stock-Based Awards. Subject to the provisions of the Plan, the
Committee shall have the sole and plenary authority to grant to Participants
other equity-based or equity-related Awards (including, but not limited to,
fully-vested Shares) in such amounts and subject to such terms and conditions as
the Committee shall determine.

 

12



--------------------------------------------------------------------------------

(g) Dividend Equivalents. In the sole and plenary discretion of the Committee,
an Award, other than an Option or SAR, may provide the Participant with
dividends or dividend equivalents, payable in cash, Shares, other securities,
other Awards or other property, on a current or deferred basis, on such terms
and conditions as may be determined by the Committee in its sole and plenary
discretion, including, without limitation, payment directly to the Participant,
withholding of such amounts by the Company subject to vesting of the Award or
reinvestment in additional Shares, Restricted Shares or other Awards.

SECTION 7. Amendment and Termination. (a) Amendments to the Plan. Subject to any
applicable law or government regulation, to any requirement that must be
satisfied if the Plan is intended to be a shareholder approved plan for purposes
of the rules of the NYSE or any successor exchange or quotation system on which
the Shares may be listed or quoted, the Plan may be amended, modified or
terminated by the Board without the approval of the stockholders of the Company
except that stockholder approval shall be required for any amendment that would
(i) increase the maximum number of Shares for which Awards may be granted under
the Plan or increase the maximum number of Shares that may be delivered pursuant
to Incentive Stock Options granted under the Plan; provided, however, that any
adjustment under Section 4(b) shall not constitute an increase for purposes of
this Section 7(a), (ii) change the class of employees or other individuals
eligible to participate in the Plan, or (iii) materially amend the Plan. No
modification, amendment or termination of the Plan may, without the consent of
the Participant to whom any Award shall theretofor have been granted, materially
and adversely affect the rights of such Participant (or his or her transferee)
under such Award, unless otherwise provided by the Committee in the applicable
Award Agreement.

(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
any Award theretofor granted, prospectively or retroactively; provided, however,
that, except as set forth in the Plan, unless otherwise provided by the
Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely impair the rights of any Participant or any holder or
beneficiary of any Award theretofor granted shall not to that extent be
effective without the consent of the impaired Participant, holder or
beneficiary.

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) or the occurrence of a Change of Control) affecting the Company,
any Affiliate, or the financial statements of the Company or any Affiliate, or
of changes in applicable rules, rulings, regulations or other requirements of
any governmental body or securities exchange, accounting principles or law
(i) whenever the Committee, in its sole and plenary discretion, determines that
such adjustments are appropriate or desirable, including, without limitation,
providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event, (ii) if deemed appropriate or desirable by the Committee, in its sole and
plenary discretion, by

 

13



--------------------------------------------------------------------------------

providing for a cash payment to the holder of an Award in consideration for the
cancellation of such Award, including, in the case of an outstanding Option or
SAR, a cash payment to the holder of such Option or SAR in consideration for the
cancellation of such Option or SAR in an amount equal to the excess, if any, of
the Fair Market Value (as of a date specified by the Committee) of the Shares
subject to such Option or SAR over the aggregate Exercise Price of such Option
or SAR and (iii) if deemed appropriate or desirable by the Committee, in its
sole and plenary discretion, by canceling and terminating any Option or SAR
having a per Share Exercise Price equal to, or in excess of, the Fair Market
Value of a Share subject to such Option or SAR without any payment or
consideration therefor.

SECTION 8. Change of Control. Unless otherwise provided in the applicable Award
Agreement or any other agreement between the applicable Participant and the
Company, in the event of a Change of Control after the date of the adoption of
the Plan, unless provision is made in connection with the Change of Control for
(a) assumption of Awards previously granted or (b) substitution for such Awards
of new awards covering stock of a successor corporation or its “parent
corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and the Exercise Prices, if
applicable, (i) any outstanding Options or SARs then held by Participants that
are unexercisable or otherwise unvested shall automatically be deemed
exercisable or otherwise vested, as the case may be, as of immediately prior to
such Change of Control, (ii) all Performance Units shall be paid out as if the
date of the Change of Control were the last day of the applicable Performance
Period and “target performance levels” had been attained and (iii) all other
outstanding Awards (including Restricted Shares and RSUs) then held by
Participants that are unexercisable, unvested or still subject to restrictions
or forfeiture, shall automatically be deemed exercisable and vested and all
restrictions and forfeiture provisions related thereto shall lapse as of
immediately prior to such Change of Control.

SECTION 9. General Provisions. (a) Nontransferability. During the Participant’s
lifetime, each Award (and any rights and obligations thereunder) shall be
exercisable only by the Participant, or, if permissible under applicable law, by
the Participant’s legal guardian or representative, and no Award (or any rights
and obligations thereunder) may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant otherwise than by will
or by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that (i) the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance and (ii) the Board or the
Committee may permit further transferability, on a general or specific basis,
and may impose conditions and limitations on any permitted transferability;
provided, however, that Awards cannot be transferred for consideration; provided
further, however, that Incentive Stock Options granted under the Plan shall not
be transferable in any way that would violate Section 1.422-2(a)(2) of the
Treasury Regulations. All terms and conditions of the Plan and all Award
Agreements shall be binding upon any permitted successors and assigns.

 

14



--------------------------------------------------------------------------------

(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

(c) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC,
NYSE or any other stock exchange or quotation system upon which such Shares or
other securities are then listed or reported and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(d) Withholding. (i) Authority to Withhold. A Participant may be required to pay
to the Company or any Affiliate, and the Company or any Affiliate shall have the
right and is hereby authorized to withhold from any Award, from any payment due
or transfer made under any Award or under the Plan or from any compensation or
other amount owing to a Participant, the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of an Award, its exercise or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such taxes.

(ii) Alternative Ways to Satisfy Withholding Liability. Without limiting the
generality of clause (i) above, a Participant may satisfy, in whole or in part,
the foregoing withholding liability by delivery of Shares owned by the
Participant (which are not subject to any pledge or other security interest and
which have been owned by the Participant for at least six months) having a Fair
Market Value equal to such withholding liability or, at the discretion of the
Company, by having the Company withhold from the number of Shares otherwise
issuable pursuant to the exercise of the Option or SAR, or the lapse of the
restrictions on any other Awards (in the case of SARs and other Awards, if such
SARs and other Awards are settled in Shares), a number of Shares having a Fair
Market Value equal to such withholding liability.

(e) Section 409A of the Code. Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
Awards (including any taxes arising under Section 409A of the Code), and the
Company shall not have any obligation to indemnify or otherwise hold any
participant harmless from any or all of such taxes. The Committee shall have the
discretion to organize any deferral program, to require deferral election forms,
and to grant or to unilaterally modify any Award in a manner that (i) conforms
with the requirements of Section 409A of the Code, (ii) voids any Participant
election to the extent it would violate Section 409A of the Code and (iii) for
any distribution event or election that could be expected to violate
Section 409A of the Code, make the distribution only upon the earliest of the
first to occur of a “permissible distribution event” within the meaning of
Section 409A of the Code, or a

 

15



--------------------------------------------------------------------------------

distribution event that the participant elects in accordance with Section 409A
of the Code. The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
all Awards.

(f) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including,
but not limited to, the effect on such Award of the death, disability or
termination of employment or service of a Participant and the effect, if any, of
such other events as may be determined by the Committee.

(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, shares and other types of equity-based awards
(subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.

(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as a director, officer, employee
or consultant of or to the Company or any Affiliate, nor shall it be construed
as giving a Participant any rights to continued service on the Board. Further,
the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any directorship or consulting relationship, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement.

(i) No Rights as Stockholder. No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares, except as provided in the applicable Award Agreement, the Participant
shall be entitled to the rights of a stockholder (including the right to vote
and receive dividends) in respect of such Restricted Shares. Except as otherwise
provided in Section 4(b), Section 7(c) or the applicable Award Agreement, no
adjustments shall be made for dividends or distributions on (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property),
or other events relating to, Shares subject to an Award for which the record
date is prior to the date such Shares are delivered.

(j) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of Bermuda, without giving effect to the
conflict of laws provisions thereof.

(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

16



--------------------------------------------------------------------------------

(l) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole and plenary
discretion, it determines that the issuance or transfer of such Shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole and plenary discretion has determined that any
such offer, if made, would be in compliance with all applicable requirements of
the U.S. Federal and any other applicable securities laws.

(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on one hand, and a
Participant or any other Person, on the other hand. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or such Affiliate.

(n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

(o) Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code) or under a similar provision of law (whether United
States, United Kingdom or otherwise) may be made unless expressly permitted by
the terms of the applicable Award Agreement or by action of the Committee in
writing prior to the making of such election. If an Award recipient, in
connection with the acquisition of Shares under the Plan or otherwise, is
expressly permitted under the terms of the applicable Award Agreement or by such
Committee action to make such an election and the Participant makes the
election, the Participant shall notify the Committee of such election within ten
days of filing notice of the election with the IRS or other governmental
authority, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code or other applicable
provision.

(p) Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days of such
disposition.

 

17



--------------------------------------------------------------------------------

(q) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

SECTION 10. Term of the Plan. (a) Effective Date. The Plan shall be effective as
of the date of its adoption by the Board and approval by the Company’s
stockholders; provided, however, that no Incentive Stock Options may be granted
under the Plan unless it is approved by the Company’s stockholders within twelve
(12) months before or after the date the Plan is adopted by the Board.

(b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is approved under Section 10(a). Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder may, and the authority of the Board or the Committee
to amend, alter, adjust, suspend, discontinue or terminate any such Award or to
waive any conditions or rights under any such Award shall, nevertheless continue
thereafter.

 

18